
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5



FLEETWOOD ENTERPRISES, INC.
EDWARD B. CAUDILL STOCK OPTION PLAN AND AGREEMENT


        THIS STOCK OPTION PLAN AND AGREEMENT (this "Agreement") is made
effective as of August 12, 2002 (the "Grant Date"), by and between FLEETWOOD
ENTERPRISES, INC., a Delaware corporation (the "Company"), and Edward B. Caudill
("Optionee").

        A.    The Company and Optionee have entered into that certain Employment
Agreement dated as of the Grant Date pertaining to Optionee's appointment to the
office of President and Chief Executive Officer (the "Employment Agreement").

        B.    As a part of Optionee's appointment, and effective the Grant Date,
the Company has granted to Optionee a nonstatutory stock option (the "Option")
to purchase shares of the common stock of the Company (the "Common Stock") on
the terms and conditions set forth herein. This Agreement memorializes the terms
and conditions upon which the board of directors of the Company (the "Board")
granted the Option to Optionee.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

AGREEMENT

        1.    Grant of Option.    Optionee may, at Optionee's election and upon
the terms and conditions set forth herein, purchase all or any part of an
aggregate of 352,698 shares of Common Stock (the "Optioned Shares") at the price
per share equal to $2.57 (the "Option Price"). The Option Price equals the
closing price of the Common Stock on the Grant Date.

        2.    Vesting Schedule.    The Option shall vest and become exercisable
according to the following vesting schedule:

(a)1/3 (117,566 shares) on August 12, 2003;

(b)1/3 (117,566 shares) on August 12, 2004; and

(c)1/3 (117,566 shares) on August 12, 2005.

        3.    Exercise of Option.    

        (a)    Extent of Exercise.    The Option may be exercised at the time or
after installments vest as specified in Section 2 to this Agreement with respect
to all or part of the Optioned Shares covered by such vested installments,
subject to the further restrictions contained in this Agreement. In the event
that Optionee exercises the Option for less than the full number of Optioned
Shares included within a vested installment, Optionee shall be entitled to
exercise the Option (in one or more subsequent increments) for the balance of
the Optioned Shares included in said vested installment; provided, however, that
in no event shall Optionee be entitled to exercise the Option for fractional
shares of Common Stock or for a number of shares exceeding the maximum number of
Optioned Shares.

        (b)    Procedure.    The Option shall be deemed to be exercised when the
Secretary of the Company receives written notice of exercise from or on behalf
of Optionee, together with payment of the applicable Option Price and any
amounts required under Section 3(c). The Option Price shall be payable upon
exercise in (i) legal tender of the United States; or (ii) such other
consideration as the Company may deem acceptable in any particular instance;
provided, however, that the Company may, in its discretion and to the extent
permitted by applicable law, including Section 13 of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), allow exercise of the Option in a
broker-

1

--------------------------------------------------------------------------------




assisted or similar transaction in which the Option Price and any amounts
required under Section 3(c) are not received by the Company until promptly after
exercise.

        (c)    Withholding Taxes.    Whenever shares of Common Stock are to be
issued upon exercise of the Option, the Company shall have the right to require
Optionee to remit to the Company an amount sufficient to satisfy any federal,
state and local withholding tax requirements prior to such issuance. The Company
may, in its discretion, allow satisfaction of tax withholding requirements by
accepting delivery of Common Stock.

        4.    Term of Option.    Unless earlier terminated as provided in
Section 5, the Option shall automatically expire and terminate, and thereby
become unexercisable, on the tenth (10th) anniversary of the Grant Date.

        5.    Effect of Termination.    

        (a)    Termination for Cause.    In the event of termination of
Optionee's employment for Cause, this Option, whether vested or unvested, shall
terminate and expire as of the date of termination. For purposes hereof, "Cause"
shall be as defined in the Employment Agreement.

        (b)    Qualifying Termination.    In the event of a Qualifying
Termination of Optionee's employment, provided that Optionee delivers a
fully-executed release and waiver of all claims against the Company, then upon
expiration of any applicable revocation period contained in the release and
waiver, all of the Optioned Shares shall become fully vested and exercisable, as
of the date of termination, and the Option shall expire and become unexercisable
at the earlier of (i) the expiration date of this Option, or (ii) three
(3) calendar months after the date of termination. For purposes hereof, a
"Qualifying Termination" shall be as defined in Section 3(b) and Section 4(c) of
Optionee's Employment Agreement.

        (c)    Death or Disability.    In the event of the death or Disability
of Optionee during the term of the Option, Optionee (or Optionee's legal
representative) shall have twelve (12) months after the date of termination
within which to exercise the Option to the extent that it is exercisable on the
date of termination, regardless of the date the Option expires in accordance
with its terms. Any unvested portion of the Option shall expire and terminate as
of the termination date. For purposes hereof, "Disability" shall be as defined
in Optionee's Employment Agreement. In the event of the death of Optionee while
he is an employee of the Company or within the period after termination of such
status during which he is permitted to exercise the Option, the Option may be
exercised by any person or persons designated by Optionee on a beneficiary
designation form adopted by the Company for such purpose or, if there is no
effective beneficiary designation form on file with the Company, by the
executors or administrators of Optionee's estate or by any person or persons who
shall have acquired the Option directly from Optionee by his will or the
applicable laws of descent and distribution.

        (d)    Normal Retirement.    In the event of the normal retirement of
Optionee, during the term of the Option, any unvested portion of the Option
shall expire and terminate as of the termination date, and any portion of the
Option that is vested on the termination date shall expire and become
unexercisable at the earlier of (i) the expiration date of this Option, or
(ii) three (3) years after the date of termination.

        (e)    Other Terminations.    In the event of any termination other than
for Cause, Qualifying Termination with a fully-executed release and waiver of
all claims by Optionee against the Company, death, Disability, or normal
retirement during the term of the Option, any unvested portion of the Option
shall expire and terminate as of the termination date, and any portion of the
Option that is vested on the termination date shall expire and become
unexercisable at the earlier of (i) the expiration date of this Option, or
(ii) three (3) calendar months after the date of termination.

2

--------------------------------------------------------------------------------

        6.    Anti-Dilution Adjustments.    If the outstanding shares of Common
Stock of the Company are increased, decreased, changed into or exchanged for a
different number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, upon authorization of the Board or the Compensation Committee of the
Board (the "Committee"), an appropriate and proportionate adjustment shall be
made in the number or kind of Optioned Shares and the Option Price; provided,
however, that no such adjustment need be made if, upon the advice of counsel,
the Board or the Committee determines that such adjustment may result in the
receipt of federally taxable income to Optionee, to holders of other derivative
securities of the Company or holders of Common Stock or other classes of the
Company's securities.

        7.    Change in Control.    

        (a)    Effect of Change in Control.    As of the effective time and date
of any Change in Control, this Option (whether or not vested) will automatically
terminate unless: (i) provision is made in writing in connection with such
transaction for the continuance and assumption of this Option, or for the
substitution for such new awards covering the securities of a successor entity
or an affiliate thereof, with appropriate adjustments as to the number and kind
of securities and exercise prices or other measurement criteria, in which event
this Option will continue or be replaced, as the case may be, in the manner and
under the terms so provided; or (ii) the Board otherwise provides in writing for
such adjustments as it deems appropriate in the terms and conditions of this
Option (whether or not vested), including, without limitation, (A) accelerating
the vesting of this Option, and/or (B) providing for the cancellation of this
Option and its automatic conversion into the right to receive the securities,
cash or other consideration that a holder of the shares underlying this Option
would have been entitled to receive upon consummation of such Change in Control
had such shares been issued and outstanding immediately prior to the effective
date and time of the Change in Control (net of the appropriate option exercise
prices). If, pursuant to the foregoing provisions of this Section 7(a), this
Option terminates by reason of the occurrence of a Change in Control without
provision for any of the action(s) described in clause (i) or (ii) hereof, then
subject to Section 4 of this Agreement, the Optionee will have the right, at
such time prior to the consummation of the Change in Control as the Board
designates, to exercise or receive the full benefit of this Option to the full
extent not theretofore exercised, including any installments which have not yet
become vested.

        (b)    Definition of Change in Control.    A "Change in Control" shall
be as defined in the Employment Agreement.

        8.    Delivery of Certificates.    As soon as practicable after any
proper exercise of the Option in accordance with the provisions of this
Agreement, the Company shall deliver to Optionee at the main office of the
Company, or such other place as shall be mutually acceptable, a certificate or
certificates representing such shares of Common Stock to which Optionee is
entitled upon exercise of the Option.

        9.    No Rights in Shares Before Issuance and Delivery.    Neither
Optionee, his estate nor his transferees by will or the laws of descent and
distribution shall be, or have any rights or privileges of, a stockholder of the
Company with respect to any shares issuable upon exercise of the Option, unless
and until certificates representing such shares shall have been issued and
delivered. No adjustment will be made for a dividend or their rights where the
record date is prior to the date such stock certificates are issued.

        10.    Nonassignability.    The Option is not assignable or transferable
by Optionee except by will, by the laws of descent and distribution, pursuant to
a qualified domestic relations order, or, in the discretion of the Company and
under circumstances that would not adversely affect the interests of the
Company, pursuant to a transfer for estate planning purposes or pursuant to a
nominal transfer that does not result in a change in beneficial ownership. Any
permitted transfer of the Option shall not prevent or otherwise modify
termination of the Option and its vesting following Optionee's termination of
employment (as provided in Section 5 above) or in connection with a Change in
Control (as provided in Section 7 above).

3

--------------------------------------------------------------------------------


During the lifetime of Optionee, the Option shall be exercisable only by
Optionee (or Optionee's permitted transferee(s)) or his or their guardian or
legal representative.

        11.    Certain Representations and Warranties.    Optionee expressly
acknowledges, represents and agrees as follows:

        (a)  If Optionee proposes to transfer all or any part of the Option or
the Optioned Shares or uses Common Stock of the Company to pay the Option Price,
Optionee has been advised to consult with a competent tax advisor regarding the
applicable tax consequences prior to making such transfer or utilizing such
Common Stock to exercise the Option;

        (b)  Optionee has been advised to consult with a competent federal
securities law advisor as to the reporting obligations and potential liability
for profits under Section 16 of the Exchange Act with respect to the granting,
exercise and transfer of the Option; and

        (c)  Optionee hereby represents, warrants, acknowledges and covenants to
the Company that Optionee is, and upon exercise of the Option will be, acquiring
the Option and the Optioned Shares for his own account, not as nominee or agent,
for investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933, as amended (the "Securities Act"). Optionee does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to the Option or any of the
Optioned Shares.

        12.    No Employment Rights or Obligations.    This Agreement does not
confer upon Optionee any right to continue as an employee of the Company or one
of its subsidiaries, nor does it limit in any way the right of the Company or a
subsidiary to terminate Optionee's services to the Company or the subsidiary at
any time, with or without cause. Unless otherwise set forth in a written
agreement binding upon the Company or the subsidiary, Optionee's employment by
the Company or a subsidiary is "at will." Any questions as to whether and when
there has been a termination of Optionee's employment, the reason (if any) for
such termination, and/or the consequences thereof under the terms of this
Agreement, shall be determined by the Board in its sole discretion, and the
Board's determination thereof shall be final, binding and conclusive.

        13.    Governing Law.    This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choice or laws, of the State
of California applicable to agreements made and to be performed wholly within
the State of California.

        14.    Agreement Binding on Successors.    The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors,
transferees and assigns of Optionee.

        15.    Necessary Acts.    Optionee agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

        16.    Restrictions Under Applicable Laws and Regulations.    

        (a)    Government Approvals.    If at any time the Company determines,
in its discretion, that the listing, registration or qualification of the
Optioned Shares upon any securities exchange or interdealer quotation system or
under any federal, state or foreign law, or the consent or approval of any
government or regulatory body, is necessary or desirable as a condition of, or
in connection with, the granting of this Option or the issuance of the Optioned
Shares, this Option may not be exercised as a whole or in part unless and until
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Company. During the
term of this Option, the Company will use its reasonable efforts to seek to
obtain from the appropriate governmental and regulatory agencies any requisite
qualifications, consents, approvals or

4

--------------------------------------------------------------------------------

authorizations in order to issue the Optioned Shares. The inability of the
Company to obtain any such qualifications, consents, approvals or authorizations
will relieve the Company of any liability in respect of the nonissuance or sale
of the Optioned Shares.

        (b)    No Registration Obligation; Recipient Representations.    The
Company will be under no obligation to register or qualify the issuance of the
Option or the Optioned Shares under the Securities Act or applicable state
securities laws. Unless the issuance of the Optioned Shares has been registered
under the Securities Act, and qualified or registered under applicable state
securities laws, the Company shall be under no obligation to issue the Optioned
Shares unless they may be issued pursuant to applicable exemptions from such
registration or qualification requirements. In connection with any such exempt
issuance, the Company may require Optionee to provide a written representation
and undertaking to the Company, satisfactory in form and scope to the Company,
that the Optionee is acquiring the Optioned Shares for his own account as an
investment and not with a view to, or for sale in connection with, the
distribution of the Optioned Shares, and that he will make no transfer of the
same except in compliance with any rules and regulations in force at the time of
such transfer under the Securities Act, and other applicable law, and that if
the Optioned Shares are issued without registration, a legend to this effect
(together with any other legends deemed appropriate by the Company) may be
endorsed upon the Optioned Shares, and to the effect of any additional
representations that are appropriate in light of applicable securities laws and
rules. The Company may also order its transfer agent to stop transfers of such
shares. The Company may also require the Optionee to provide the Company such
information and other documents as the Company may request in order to satisfy
the Company as to the investment sophistication and experience of the Optionee
and as to any other conditions for compliance with any such exemptions from
registration or qualification.

        17.    Lock-Up Agreements.    The Optionee agrees as a condition to
receipt of the Option that, in connection with any public offering by the
Company of its equity securities and upon the request of the Company and the
principal underwriter (if any) in such public offering, any Optioned Shares
acquired or that may be acquired upon exercise or vesting of this Option may not
be sold, offered for sale, encumbered, or otherwise disposed of or subjected to
any transaction that will involve any sales of securities of the Company,
without the prior written consent of the Company or such underwriter, as the
case may be, for a period of not more than 365 days after the effective date of
the registration statement for such public offering. The Optionee will, if
requested by the Company or the principal underwriter, enter into a separate
agreement to the effect of this Section 17.

        18.    Interpretation.    Headings herein are for convenience of
reference only, do not constitute a part of the Agreement, and will not affect
the meaning or interpretation of the Agreement. References herein to Sections
are references to the referenced Section hereof, unless otherwise specified.

        19.    Severability.    Should any provision of this Agreement be held
to be unenforceable or invalid for any reason, the remaining portions or
provisions of this Agreement shall be unaffected by such holding.

        20.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

        IN WITNESS WHEREOF, the Company and Optionee have executed this
Agreement effective as of the Grant Date.


FLEETWOOD ENTERPRISES, INC.,
a Delaware corporation
 
OPTIONEE
By:
 
/s/ Forrest D. Theobald

--------------------------------------------------------------------------------

Forrest D. Theobald
Sr. Vice President and General Counsel
 
/s/ Edward B. Caudill

--------------------------------------------------------------------------------

Edward B. Caudill

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5



FLEETWOOD ENTERPRISES, INC. EDWARD B. CAUDILL STOCK OPTION PLAN AND AGREEMENT
